





Exhibit 10.1








ARCH CAPITAL GROUP LTD.

2018 LONG TERM INCENTIVE AND SHARE AWARD PLAN




        

--------------------------------------------------------------------------------





ARCH CAPITAL GROUP LTD.
2018 LONG TERM INCENTIVE AND SHARE AWARD PLAN
1.Purposes. The purposes of the 2018 Long Term Incentive and Share Award Plan
are to advance the interests of Arch Capital Group Ltd. and its shareholders by
providing a means to attract, retain, and motivate employees and directors of
the Company its subsidiaries and affiliates, to provide for competitive
compensation opportunities, to encourage long-term service, to recognize
individual contributions and reward achievement of performance goals, and to
promote the creation of long-term value for shareholders by aligning the
interests of such persons with those of shareholders.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board or the Committee as a participating employer under the
Plan, provided that the Company directly or indirectly owns at least 20% of the
combined voting power of all classes of stock of such entity or at least 20% of
the ownership interests in such entity.
“Award” means any Option, SAR, Restricted Share, Restricted Share Unit,
Performance Share, Performance Unit, Dividend Equivalent or Other Share-Based
Award granted to an Eligible Person under the Plan.
“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award.
“Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to an Eligible Person, (a) theft or embezzlement by
the Eligible Person with respect to the Company, its Subsidiaries or Affiliates;
(b) malfeasance or negligence in the performance of the Eligible Person’s
duties; (c) the commission by the Eligible Person of any felony or any crime
involving moral turpitude; (d) willful or prolonged absence from work by the
Eligible Person (other than by reason of disability due to physical or mental
illness); (e) failure, neglect or refusal by the Eligible Person to adequately
perform his or her duties and responsibilities as determined by the Company; (f)
continued and habitual use of alcohol by the Eligible Person to an extent which
materially impairs the Eligible Person’s performance of his or her duties
without the same being corrected within ten (10) days after being given written
notice thereof; or (g) the Eligible Person’s use of illegal drugs without the
same being corrected within ten (10) days after being given written notice
thereof. Notwithstanding the foregoing, in the event that an Eligible Person is
party to an employment or similar agreement with the Company or any of its
Subsidiaries or Affiliates and such agreement contains a definition of “Cause,”
the definition of “Cause” set forth above shall be deemed replaced and
superseded,


2
        

--------------------------------------------------------------------------------





with respect to such Eligible Person, by the definition of “Cause” used in such
employment or similar agreement.


“Change in Control”, unless otherwise defined in an applicable Award Agreement,
shall mean:
(A)
any person (within the meaning of the Exchange Act), other than a Permitted
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of Voting Securities representing 50% or
more of the total voting power or value of all the then outstanding Voting
Securities; or

(B)
the individuals who, as of the date hereof, constitute the Board together with
those who become directors subsequent to such date and whose recommendation,
election or nomination for election to the Board was approved by a vote of at
least a majority of the directors then still in office who either were directors
as of such date or whose recommendation, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

(C)
the consummation of a merger, consolidation, recapitalization, liquidation, sale
or disposition by the Company of all or substantially all of the Company's
assets, or reorganization of the Company, other than any such transaction which
would (x) result in more than 50% of the total voting power and value
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the former
shareholders of the Company and (y) not otherwise be deemed a Change in Control
under subparagraphs (A) or (B) of this definition.

Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation” (as defined for purposes of Section 409A of the Code), “Change in
Control” shall be limited to a “change in control event” as defined under
Section 409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.
“Committee” means the Compensation Committee of the Board, or such other Board
committee or subcommittee (or the entire Board) as may be designated by the
Board to administer the Plan.
“Company” means Arch Capital Group Ltd., a corporation organized under the laws
of Bermuda, or any successor corporation.
“Director” means a member of the Board who is not an employee of the Company, a
Subsidiary or an Affiliate.
“Dividend Equivalent” means a right, granted under the Plan, to receive cash,
Shares, or other property equal in value to dividends paid with respect to a
specified number of Shares.


3
        

--------------------------------------------------------------------------------





Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award, and may be paid currently or on a deferred basis.
“Eligible Person” means (i) an employee of the Company, a Subsidiary or an
Affiliate, including any director who is an employee, and (ii) any Director.
Notwithstanding any provisions of this Plan to the contrary, an Award may be
granted to an employee, in connection with his or her hiring or retention prior
to the date the employee first performs services for the Company, a Subsidiary
or an Affiliate; provided, however, that any such Award shall not become vested
or exercisable prior to the date the employee first performs such services.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.
“Fair Market Value” means, with respect to Shares or other property, the fair
market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the Fair Market Value of
Shares shall mean the closing price per Share on the date (or, if the Shares
were not traded on that day, the next preceding day that the Shares were traded)
on the principal exchange or market system on which the Shares are traded, as
such prices are officially quoted thereon.
“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
“NQSO” means any Option that is not an ISO.
“Option” means a right, granted under Section 5(b), to purchase Shares.
“Other Share-Based Award” means a right, granted under Section 5(h), that
relates to or is valued by reference to Shares.
“Participant” means an Eligible Person who has been granted an Award under the
Plan.
“Performance Share” means a performance share granted under Section 5(f).
“Performance Unit” means a performance unit granted under Section 5(f).
“Permitted Persons” means (A) the Company; (B) any Related Party; or (C) any
group (as defined in Rule 13b-3 under the Exchange Act) comprised of any or all
of the foregoing.
“Plan” means this 2018 Long Term Incentive and Share Award Plan.
“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.


4
        

--------------------------------------------------------------------------------





“Restricted Shares” means an Award of Shares under Section 5(d) that may be
subject to certain restrictions and to a risk of forfeiture.
“Restricted Share Unit” means a right, granted under Section 5(e), to receive
Shares or cash at the end of a specified deferral period.
“Rule 16b‑3” means Rule 16b‑3, as from time to time in effect and applicable to
the Plan and Participants, promulgated by the Securities and Exchange Commission
under Section 16 of the Exchange Act.
“SAR” or “Share Appreciation Right” means the right, granted under Section 5(c),
to be paid an amount measured by the difference between the exercise price of
the right and the Fair Market Value of Shares on the date of exercise of the
right, with payment to be made in cash, Shares, or property as specified in the
Award or determined by the Committee.
“Shares” means common shares, $.0033 par value per share, of the Company, and
such other securities as may be substituted for Shares pursuant to Section 4(c)
hereof.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns shares possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.
3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:
(i)        to select Eligible Persons to whom Awards may be granted;
(ii)        to designate Affiliates;
(iii)    to determine the type or types of Awards to be granted to each Eligible
Person;
(iv)    to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price, or purchase price, any restriction or condition, any schedule for lapse
of restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waivers of performance or vesting
conditions relating to an Award, based in each case on such considerations as
the Committee shall determine), and all other matters to be determined in
connection with an Award;
(v)        to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares, other Awards, or other property, or an Award may be cancelled,
forfeited, exchanged, or surrendered;


5
        

--------------------------------------------------------------------------------





(vi)    to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person; provided that such deferral shall be structured
with the intent to be in compliance with Section 409A of the Code;
(vii)    to prescribe the form of each Award Agreement, which need not be
identical for each Eligible Person;
(viii)    to adopt, amend, suspend, waive, and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;
(ix)    to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder;
(x)        to extend the period during which an Award is exercisable; and
(xi)    to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.
(b)    Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority under the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under the Plan from or through any Eligible
Person, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Subsidiary or Affiliate the
authority, subject to such terms as the Committee shall determine, to perform
administrative functions and, with respect to Awards granted to persons not
subject to Section 16 of the Exchange Act, to perform such other functions as
the Committee may determine, to the extent permitted under Rule 16b‑3 (if
applicable) and applicable law. Notwithstanding any provision of this Plan to
the contrary, the Committee may grant Awards which are subject to the approval
of the Board; provided that an Award shall be subject to Board approval only if
the Committee expressly so states.
(c)    Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, and no officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.
(d)    No Option or SAR Repricing Without Shareholder Approval. Except as
provided in the first sentence of Section 4(c) hereof relating to certain
anti-dilution adjustments, unless the approval of shareholders of the Company is
obtained, (i) Options and SARs issued under the Plan shall not be


6
        

--------------------------------------------------------------------------------





amended to lower their exercise price, (ii) Options and SARs issued under the
Plan will not be exchanged for other Options or SARs with lower exercise prices,
(iii) Options and SARs issued under the Plan with an exercise price in excess of
the Fair Market Value of the underlying Shares will not be exchanged for cash or
other property, and (iv) no other action shall be taken with respect to Options
or SARs that would be treated as a repricing under the rules of the principal
stock exchange or market system on which the Shares are listed.
(e)    Limitation on Committee’s Authority Under 409A.   Anything in this Plan
to the contrary notwithstanding, the Committee’s authority to modify outstanding
Awards shall be limited to the extent necessary so that the existence of such
authority does not (i) cause an Award that is not otherwise deferred
compensation subject to Section 409A of the Code to become deferred compensation
subject to Section 409A of the Code or (ii) cause an Award that is otherwise
deferred compensation subject to Section 409A of the Code to fail to meet the
requirements prescribed by Section 409A of the Code.
(f)    Award Vesting Limitations. Notwithstanding any provision of the Plan to
the contrary, the Awards will be granted with vesting periods of not less than
one year following the date the applicable Award is granted (other than in the
case of death or disability); provided, however, that, notwithstanding the
foregoing, Awards that result in the issuance of an aggregate of up to 5% of the
Shares reserved for issuance under Section 4(a) may be granted to Eligible
Persons without regard to such minimum vesting provisions.
4.    Shares Subject to the Plan.
(a)    Subject to adjustment as provided in Section 4(c) hereof, the total
number of Shares reserved for issuance under the Plan shall be 11,500,000;
provided, however, that (I) any Shares issued under Options or SARs shall be
counted against this limit on a one-for-one basis, and any Shares issued as or
under Awards other than Options or SARs shall be counted against this limit as
3.6 Shares for every one (1) Share subject to such Award, and (II) subject to
adjustment as provided in Section 4(c) hereof, no more than 2,000,000 Shares may
be issued as ISOs. No Award may be granted if the number of Shares to which such
Award relates, when added to the number of Shares previously issued under the
Plan, exceeds the number of Shares reserved under the applicable provisions of
the preceding sentence. If any Awards are forfeited, cancelled, terminated,
exchanged or surrendered or such Award is settled in cash or otherwise
terminates without a distribution of Shares to the Participant, any Shares
counted against the number of Shares reserved and available under the applicable
provisions of the Plan with respect to such Award shall, to the extent of any
such forfeiture, settlement, termination, cancellation, exchange or surrender,
again be available for Awards under the Plan, and any Shares that again become
available for grant pursuant to this Section 4(a) shall be added back as one (1)
Share if such Shares were subject to Options or SARs and as 3.6 Shares if such
Shares were subject to Awards other than Options or SARs; provided, however,
that Shares subject to an Award under the Plan may not again be made available
for issuance under the Plan if such Shares are (x) Shares that were subject to
an Option or a stock-settled SAR and were not issued upon the net settlement or
net exercise of such Option or SAR, or (y) Shares delivered to or withheld by
the Company to pay the exercise price or the withholding taxes under Options,
SARs or other Awards. Upon the exercise of any Award granted in tandem with any
other Awards, such related Awards shall be cancelled to the extent of the number
of Shares as to which the Award is exercised.
(b)    Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.


7
        

--------------------------------------------------------------------------------





(c)    In the event that the Committee shall determine that any dividend in
Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution or other similar corporate transaction or event, affects the Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, (i) adjust any or all of (x) the number
and kind of shares which may thereafter be issued under the Plan, (y) the number
and kind of shares, other securities or other consideration issued or issuable
in respect of outstanding Awards, and (z) the exercise price, grant price, or
purchase price relating to any Award, or (ii) provide for a distribution of cash
or property in respect of any Award; provided, however, in each case that, with
respect to ISOs, such adjustment shall be made in accordance with Section 424(a)
of the Code, unless the Committee determines otherwise; provided further,
however, that no adjustment shall be made pursuant to this Section 4(c) that
causes any Award that is not otherwise deferred compensation subject to
Section 409A of the Code to be treated as deferred compensation pursuant to
Section 409A of the Code. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria and performance
objectives, if any, included in, Awards in recognition of unusual or
non-recurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any Subsidiary or Affiliate or the
financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, or accounting principles.
5.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 5. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 8(d)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms regarding forfeiture
of Awards or continued exercisability of Awards in the event of termination of
service by the Eligible Person.
(b)    Options. The Committee is authorized to grant Options, which may be NQSOs
or ISOs, to Eligible Persons on the following terms and conditions:
(i)        Exercise Price. The exercise price per Share purchasable under an
Option shall be determined by the Committee; provided, however, that the
exercise price per Share of an Option shall not be less than the Fair Market
Value of a Share on the date of grant of the Option. The Committee may, without
limitation, set an exercise price that is based upon achievement of performance
criteria if deemed appropriate by the Committee.
(ii)        Option Term. The term of each Option shall be determined by the
Committee, but such term shall not exceed ten years from the date of grant of
the Option.
(iii)    Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), the methods by which such exercise price may be
paid or deemed to be paid (including, without limitation, broker-assisted
exercise arrangements), the form of such payment (including, without limitation,
cash, Shares or other property), and the methods by which Shares will be
delivered or deemed to be delivered to Eligible Persons.


8
        

--------------------------------------------------------------------------------





(iv)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, including but not
limited to the requirement that no ISO shall be granted more than ten years
after the earlier of the date of adoption or shareholder approval of the Plan.
ISOs may only be granted to employees of the Company or a Subsidiary.
(c)    SARs. The Committee is authorized to grant SARs (Share Appreciation
Rights) to Eligible Persons on the following terms and conditions:
(i)        Right to Payment. A SAR shall confer on the Eligible Person to whom
it is granted a right to receive with respect to each Share subject thereto,
upon exercise thereof, the excess of (1) the Fair Market Value of one Share on
the date of exercise over (2) the exercise price per Share of the SAR as
determined by the Committee as of the date of grant of the SAR (which shall not
be less than the Fair Market Value per Share on the date of grant of the SAR
and, in the case of a SAR granted in tandem with an Option, shall be equal to
the exercise price of the underlying Option).
(ii)        Other Terms. The Committee shall determine the time or times at
which a SAR may be exercised in whole or in part (which shall not be more than
ten years after the date of grant of the SAR), the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Shares
will be delivered or deemed to be delivered to Eligible Persons, whether or not
a SAR shall be in tandem with any other Award, and any other terms and
conditions of any SAR. Unless the Committee determines otherwise, a SAR
(1) granted in tandem with a NQSO may be granted at the time of grant of the
related NQSO or at any time thereafter or (2) granted in tandem with an ISO may
only be granted at the time of grant of the related ISO.
(d)    Restricted Shares. The Committee is authorized to grant Restricted Shares
to Eligible Persons on the following terms and conditions:
(i)        Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose, which restrictions may lapse separately or in combination at such times,
under such circumstances (including, without limitation, upon achievement of
performance criteria if deemed appropriate by the Committee), in such
installments or otherwise, as the Committee may determine. Except to the extent
restricted under the Award Agreement relating to the Restricted Shares, an
Eligible Person granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon.
(ii)        Forfeiture. Except as otherwise determined by the Committee, upon
termination of service during any applicable restriction period, Restricted
Shares and any accrued but unpaid dividends or Dividend Equivalents that are at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may determine that restrictions or forfeiture conditions relating
to Restricted Shares will be waived in whole or in part in the event of
terminations resulting from specified causes.
(iii)    Certificates for Shares. Restricted Shares granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Eligible
Person, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted


9
        

--------------------------------------------------------------------------------





Shares, and, unless otherwise determined by the Committee, the Company shall
retain physical possession of the certificate.
(iv)    Dividends. Dividends paid on Restricted Shares shall be either paid at
the dividend payment date, or deferred for payment to such date, and subject to
such conditions, as determined by the Committee, in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends. Unless otherwise determined by the Committee, Shares distributed in
connection with a Share split or dividend in Shares, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed.
(e)    Restricted Share Units. The Committee is authorized to grant Restricted
Share Units to Eligible Persons, subject to the following terms and conditions:
(i)        Award and Restrictions. Delivery of Shares or cash, as the case may
be, will occur upon expiration of the deferral period specified for Restricted
Share Units by the Committee (or, if permitted by the Committee, as elected by
the Eligible Person). In addition, Restricted Share Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
the achievement of performance criteria if deemed appropriate by the Committee),
which restrictions may lapse at the expiration of the deferral period or at
earlier or later specified times, separately or in combination, in installments
or otherwise, as the Committee may determine.
(ii)        Forfeiture. Except as otherwise determined by the Committee, upon
termination of service (as determined under criteria established by the
Committee) during the applicable deferral period or portion thereof to which
forfeiture conditions apply (as provided in the Award Agreement evidencing the
Restricted Share Units), or upon failure to satisfy any other conditions
precedent to the delivery of Shares or cash to which such Restricted Share Units
relate, all Restricted Share Units that are at that time subject to deferral or
restriction shall be forfeited; provided, however, that the Committee may
determine that restrictions or forfeiture conditions relating to Restricted
Share Units will be waived in whole or in part in the event of termination
resulting from specified causes.
(iii)    Dividend Equivalents. Unless otherwise determined by the Committee at
the date of grant, Dividend Equivalents on the specified number of Shares
covered by a Restricted Share Unit shall be either (A) paid with respect to such
Restricted Share Unit at the dividend payment date in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Restricted Share Unit and the
amount or value thereof automatically deemed reinvested in additional Restricted
Share Units or other Awards, as the Committee shall determine.
(f)    Performance Shares and Performance Units. The Committee is authorized to
grant Performance Shares or Performance Units or both to Eligible Persons on the
following terms and conditions:
(i)        Performance Period. The Committee shall determine a performance
period (the “Performance Period”) of one or more years or other periods and
shall determine the performance objectives for grants of Performance Shares and
Performance Units. Performance objectives may vary from Eligible Person to
Eligible Person and shall be based upon the performance criteria as the
Committee may deem appropriate. The performance objectives may


10
        

--------------------------------------------------------------------------------





be determined by reference to the performance of the Company, or of a Subsidiary
or Affiliate, or of a division or unit of any of the foregoing. Performance
Periods may overlap and Eligible Persons may participate simultaneously with
respect to Awards for which different Performance Periods are prescribed.
(ii)        Award Value. The Committee shall determine for each Eligible Person
or group of Eligible Persons with respect to that Performance Period the range
of number of Shares, if any, in the case of Performance Shares, and the range of
dollar values, if any, in the case of Performance Units, which may be fixed or
may vary in accordance with such performance or other criteria specified by the
Committee, which shall be paid to an Eligible Person as an Award if the relevant
measure of Company performance for the Performance Period is met.
(iii)    Significant Events. If during the course of a Performance Period there
shall occur significant events as determined by the Committee which the
Committee expects to have a substantial effect on a performance objective during
such period, the Committee may revise such objective.
(iv)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of service during the applicable Performance Period, Performance
Shares and Performance Units for which the Performance Period was prescribed
shall be forfeited; provided, however, that the Committee may determine that
restrictions or forfeiture conditions relating to Performance Shares and
Performance Units will be waived in whole or in part in the event of
terminations resulting from specified causes.
(v)        Payment. Each Performance Share or Performance Unit may be paid in
whole Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Committee shall determine, at the time of
grant of the Performance Share or Performance Unit or otherwise, commencing at
the time determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons. The Committee may provide, at the date of grant
or thereafter, that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Shares, or
other investment vehicles as the Committee may specify, provided that unless
otherwise determined by the Committee, Dividend Equivalents (other than
freestanding Dividend Equivalents) shall be subject to all conditions and
restrictions of any underlying Awards to which they relate.
(h)    Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the performance of specified Subsidiaries or Affiliates. The Committee shall
determine the terms and conditions of such Awards consistent with the provisions
of this Plan. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 5(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares or other property, as the Committee shall determine.
Cash


11
        

--------------------------------------------------------------------------------





awards, as an element of or supplement to any other Award under the Plan, shall
also be authorized pursuant to this Section 5(h).
6.    Certain Provisions Applicable to Awards.
(a)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted to Eligible
Persons either alone or in addition to, in tandem with, or in exchange or
substitution for, any other Award granted under the Plan or any award granted
under any other plan or agreement of the Company, any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or a Subsidiary or
Affiliate, or any other right of an Eligible Person to receive payment from the
Company or any Subsidiary or Affiliate. Awards may be granted in addition to or
in tandem with such other Awards or awards, and may be granted either as of the
same time as or a different time from the grant of such other Awards or awards.
Subject to the provisions of Section 3(d) hereof prohibiting Option and SAR
repricing without shareholder approval, the per Share exercise price of any
Option, grant price of any SAR, or purchase price of any other Award conferring
a right to purchase Shares which is granted, in connection with the substitution
of awards granted under any other plan or agreement of the Company or any
Subsidiary or Affiliate, or any business entity to be acquired by the Company or
any Subsidiary or Affiliate, shall be determined by the Committee, in its
discretion.
(b)    Term of Awards. The term of each Award granted to an Eligible Person
shall be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any Option or SAR exceed a period of
ten years from the date of its grant (or, in the case of an ISO, such shorter
period as may be applicable under Section 422 of the Code).
(c)    Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis;
provided that any such deferral shall be intended to be in compliance with
Section 409A of the Code. The Committee may make rules relating to installment
or deferred payments with respect to Awards, including the rate of interest to
be credited with respect to such payments, and the Committee may require
deferral of payment under an Award if, in the sole judgment of the Committee, it
may be necessary in order to avoid nondeductibility of the payment under
Section 162(m) of the Code.
(d)    Nontransferability. Except as set forth below and except for vested
Shares, Awards shall not be transferable by an Eligible Person except by will or
the laws of descent and distribution (except pursuant to a Beneficiary
designation) and shall be exercisable during the lifetime of an Eligible Person
only by such Eligible Person or his guardian or legal representative.
Notwithstanding the foregoing, if the Committee expressly so provides in the
applicable Award agreement (at the time of grant or at any time thereafter), an
Award (other than an ISO) granted hereunder may be transferred by a Participant
to members of his or her “immediate family”, to a trust established for the
exclusive benefit of solely one or more members of the Participant’s “immediate
family”, or to a partnership, limited liability company or other entity under
which the only partners, members or equity holders are one or more members of
the Participant’s “immediate family.” Any Award held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the Award immediately prior to the transfer, except that the Award will be
transferable by the transferee only by will or the laws of descent and
distribution. For purposes hereof, “immediate family” means the Participant’s
children, stepchildren,


12
        

--------------------------------------------------------------------------------





grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half brothers and sisters), in-laws, and relationships arising because of legal
adoption. An Eligible Person’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Person’s creditors.
(e)    Restrictive Covenants. The Committee may, by way of the Award Agreements
or otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan, including, without limitation, the requirement that the Participant not
engage in competition with, solicit customers or employees of, or disclose or
use confidential information of, the Company or its Affiliates.
(f)    No Dividends or Dividend Equivalents on Unvested Awards. Notwithstanding
any provision of this Plan to the contrary, dividends and Dividend Equivalents
shall not be paid with respect to unvested Awards prior to the time of vesting
of the underlying Award, or portion thereof, with respect to which the dividend
or Dividend Equivalent is accrued.
7.    Change in Control Provisions. Unless otherwise provided in the applicable
Award Agreement, notwithstanding any other provision of this Plan to the
contrary, upon a Change in Control:
(a)    Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully vested and exercisable, (ii) all
time-based vesting restrictions on his or her outstanding Awards shall lapse,
and (iii) the payout level under all of that Participant’s performance-based
Awards that were outstanding immediately prior to effective time of the Change
in Control shall be determined and deemed to have been earned as of the date of
termination based upon the greater of: (A) an assumed achievement of all
relevant performance goals at the “target” level pro-rated based upon the number
of days within the performance period that have elapsed prior to the termination
of employment date, or (B) the actual level of achievement of all relevant
performance goals (measured as of the latest date immediately preceding the date
of termination for which performance can, as a practical matter, may be
determined), and, in either such case, there shall be a payout to such
Participant within sixty (60) days following the termination of employment date
(unless a later date is required by Section 8(l) hereof). With regard to each
Award, a Participant shall not be considered to have resigned for Good Reason
unless either (i) the Award Agreement includes such provision (and Good Reason
shall be as defined therein), or (ii) the Participant is party to an employment,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason (and
Good Reason shall be as defined therein). Any Awards shall thereafter continue
or lapse in accordance with the other provisions of the Plan and the Award
Agreement. To the extent that this provision causes ISOs to exceed the dollar
limitation set forth in Code Section 422(d), the excess Options shall be deemed
to be NQSOs.
(b)    Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the surviving entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully vested and exercisable,
(ii) time-based vesting restrictions on outstanding Awards shall immediately
lapse and such Awards shall become vested in full, and (iii) the target payout


13
        

--------------------------------------------------------------------------------





opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level pro-rated based upon the number of days
within the performance period that have elapsed prior to the Change in Control,
or (B) the actual level of achievement of all relevant performance goals
(measured as of the latest date immediately preceding the Change in Control for
which performance can, as a practical matter, be determined), and, in either
such case, there shall be a payout to Participants within sixty (60) days
following the Change in Control (unless a later date is required by Section 8(l)
hereof). Any Awards shall thereafter continue or lapse in accordance with the
other provisions of the Plan and the Award agreement. To the extent that this
provision causes ISOs to exceed the dollar limitation set forth in Code Section
422(d), the excess Options shall be deemed to be NQSOs.
8.    General Provisions.
(a)    Compliance with Legal and Trading Requirements. The Plan, the granting
and exercising of Awards thereunder, and the other obligations of the Company
under the Plan and any Award Agreement, shall be subject to all applicable
federal, state and foreign laws, rules and regulations, and to such approvals by
any stock exchange, regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or any required action under any
state, federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or foreign law.
The Shares issued under this Plan may be subject to such other restrictions on
transfer as determined by the Committee.
(b)    No Right to Continued Employment or Service. Neither the Plan nor any
action taken thereunder shall be construed as giving any employee or director
the right to be retained in the employ or service of the Company or any of its
Subsidiaries or Affiliates, nor shall it interfere in any way with the right of
the Company or any of its Subsidiaries or Affiliates to terminate any employee’s
or director’s employment or service at any time.
(c)    Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to an Eligible Person, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state and
local law.
(d)    Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders of the Company or
Participants, except that any such amendment, alteration, suspension,
discontinuation, or termination shall be subject to the approval of the
Company’s


14
        

--------------------------------------------------------------------------------





shareholders (i) to the extent such shareholder approval is required under the
rules of any stock exchange or automated quotation system on which the Shares
may then be listed or quoted, or (ii) as it applies to ISOs, to the extent such
shareholder approval is required under Section 422 of the Code; provided,
however, that, without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him or her. The Committee may waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate, any Award theretofore granted, prospectively or retrospectively;
provided, however, that, without the consent of a Participant, no amendment,
alteration, suspension, discontinuation or termination of any Award may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him or her. Except as provided in the first sentence of
Section 4(c) hereof relating to certain anti-dilution adjustments, unless the
approval of shareholders of the Company is obtained, (i) Options and SARs issued
under the Plan shall not be amended to lower their exercise price, (ii) Options
and SARs issued under the Plan will not be exchanged for other Options or SARs
with lower exercise prices, (iii) Options and SARs issued under the Plan with an
exercise price in excess of the Fair Market Value of the underlying Shares will
not be exchanged for cash or other property, and (iv) no other action shall be
taken with respect to Options or SARs that would be treated as a repricing under
the rules of the principal stock exchange or market system on which the Shares
are listed.
(e)    No Rights to Awards; No Shareholder Rights. No Eligible Person or
employee shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Eligible Persons and employees.
No Award shall confer on any Eligible Person any of the rights of a shareholder
of the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.
(f)    Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.
(g)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
(h)    Not Compensation for Benefit Plans. No Award payable under this Plan
shall be deemed salary or compensation for the purpose of computing benefits
under any benefit plan or other arrangement of the Company for the benefit of
its employees or directors unless the Company shall determine otherwise.
(i)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. In the case of Awards to Eligible Persons,
the Committee shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional Shares or whether such
fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.


15
        

--------------------------------------------------------------------------------





(j)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of New York without giving effect to
principles of conflict of laws.
(k)    Effective Date; Plan Termination. The Plan shall become effective as of
May 9, 2018 (the “Effective Date”), subject to approval by the shareholders of
the Company. The Plan shall terminate as to future awards on February 28, 2028.
(l)    Section 409A. Awards granted under the Plan are intended to comply with,
or be exempt from, the applicable requirements of Section 409A and Section 457A
of the Code and shall be limited, construed and interpreted in accordance with
such intent. Although the Company does not guarantee any particular tax
treatment, to the extent that any Award is subject to Section 409A of the Code,
it shall be paid in a manner that is intended to comply with Section 409A of the
Code, including regulations and any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of “separation from service”
with respect to an Award, then with regard to any payment or benefit that is
considered deferred compensation under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to Section
409A(a)(2)(B) of the Code (after taking into account any applicable exceptions
to such requirement), the commencement of any payments or benefits under the
Award shall be deferred until the expiration of the six (6)-month period
measured from the date of the Participant’s “separation from service,” or, if
earlier, the Participant’s death (or such other period as required to comply
with Section 409A). In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Sections 409A or 457A of the Code or any damages for failing to comply with
Sections 409A or 457A of the Code.
(m)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.


16
        